Name: Commission Regulation (EC) No 622/96 of 9 April 1996 providing for the application of Council Regulation (EC) No 2534/95 to certain destinations other than the territories of the former Yugoslavia (Albania, Bulgaria and Romania)
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  Europe;  plant product
 Date Published: nan

 No L 89/ 10 EN 10 . 4 . 96Official Journal of the European Communities COMMISSION REGULATION (EC) No 622/96 of 9 April 1996 providing for the application of Council Regulation (EC) No 2534/95 to certain destinations other than the territories of the former Yugoslavia (Albania, Bulgaria and Romania) HAS ADOPTED THIS REGULATION: Article 1 Under the conditions provided for in Regulation (EC) No 2534/95, apples and oranges withdrawn from the market may, during the 1995/96 marketing year, be made avai ­ lable to charitable organizations approved by Member States with a view to their free distribution to the peoples of Albania, Bulgaria and Romania . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2534/95 of 24 October 1995 on free distribution outside the Commu ­ nity of fruit and vegetables withdrawn from the market during the 1995/96 marketing year ('), and in particular Article 4 (2) thereof, Whereas, in view of serious supply difficulties in certain third countries, namely Albania, Bulgaria and Romania, it should be made possible for apples and oranges with ­ drawn from the market during the 1995/96 marketing year to be dispatched , as food aid, to these third countries via charitable organizations approved by Member States; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 260 , 31 . 10 . 1995, p. 1 .